EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 42-43.

This application is in condition for allowance except for the presence of claims 25-26 drawn to a product non-elected without traverse in the paper dated 3/18/21, and affirmed by applicant in the paper filed on 6/8/21.  Accordingly, claims 42-43 have been cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 10/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/856,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 10/18/21, with respect to the claim rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 37-41, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 37-41 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458. The examiner can normally be reached Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ANITA K ALANKO/Primary Examiner, Art Unit 1713